DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Limitation “characterized in comprising processing means configured for calculating, before the aerial device is accommodated in the operating position, a position and/or a position range of the aerial device” is indefinite. It is unclear what means before the aerial device is accommodated in the operating position. Does it mean that device is in the area but not in operation?, What is operating position?  According to claim the device should be already accommodated in the area (according to part of the claim calculating a position and/or a position range of the aerial device) otherwise position can not be calculated. But at the same time if one constantly takes pictures of the surrounding then it seems that this limitation will always be satisfied. Operating condition can mean entering to some specific zone , or turning on engines, or taking off. Scope of the invention is indefinite. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 8, 9, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20140184749A1 (Hilliges) in view of US20170334568A1 (Luo)  further in view of TOKUMOTO	JP 2007093045 A.
1, 9. Hilliges discloses Positioning system for determining an operating position of an aerial device (Fig. 2: environment capture device 202; ¶29), comprising
a mobile distance metering device, portable and configured to determine a distance between the distance metering device and a remote environmental surface point (Fig. 2: environment capture device 202, Fig. 3: 300; ¶32) and to record the determined distance as distance data (¶41, 49, 52), wherein the distance metering device comprises a transmission interface configured to transmit recorded distance data (Fig. 3: note the transmission of data 314; ¶30-32, 43);
a mobile terminal comprising a receiver interfaced configured to receive distance data transmitted from the distance metering device (Fig. 3: modeling system 328; ¶43 while Hilliges does not explicitly disclose the modeling system 328 to be a mobile system, it would have been obvious to one of ordinary skill in the art to use a mobile system because doing so is well known and common in the art and it may provide flexibility in carrying the system) …, characterized in comprising processing means configured for calculating a position and/or a position range of the aerial device (¶29, 58, 72, 75 e.g. “tracking system 212 may track the position of the camera in relation to the 3D model or map of the environment”), within a virtual space from the distance data and the dimension data (Fig. 2; ¶29-30, 86 e.g. “the images may be used to seamlessly merge a virtual character into the real scene by using information about material properties of the environment captured by the mobile environment capture device”), and a display configured to display the virtual space comprising a representation of the aerial device in a position and/or position range within the virtual space (Fig. 3: display device 336; ¶30 e.g. “A rendering system 338 is able to use the 3D model and associated data 322 to render images at a display device 336 … or augmented reality system 340”).
While Hilliges not explicitly disclosing, Hilliges in view of Luo teaches
a memory configured to store dimension data related to physical dimensions of an aerial device (Luo ¶101-102, 108, 176).
Also Hillenges does not explicitly say 
characterized in comprising processing means configured for calculating, before the aerial device is accommodated in the operating position, a position and/or a position range of the aerial device
Hillenges teaches taking depth map images of the surrounding to create 3D representation of the surrounding [0023]  and therefore teaches obtaining all distances regarding surrounding 
Tokumo  teaches 
 Drone management system(abstract) which collects the information about surrounding of the drone with drone information and based on that operating the drone(abstract)
It would have been obvious to one of ordinary skill in the art to modify Hilliges to use the dimensions of the platform/vehicle where the distance measuring occurs in the virtual pace modeling and representation because doing so would provide a more accurate, comprehensive or realistic virtual space and further modify using teachings by Tokumo in order to operate drone based on the surrounding information.

6, 14. Hilliges in view of Luo teaches Positioning system according to claim 1, characterized in that the transmission interface of the distance metering device and the receiver interface of the mobile terminal are configured to communicate wirelessly via a wireless data transmission standard (Hilliges ¶43 “This connection may be a physical wired connection or may use wireless communications.”).
8. Hilliges in view of Luo teaches Positioning system according to one of the preceding claim 1, characterized by program means stored within the memory of the mobile terminal and comprising program code means executable by the processing means for calculating a position of the aerial device within the virtual space from the distance data and the dimension data (Hilliges ¶78, 87-92).

Claim(s) 2-4, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20140184749A1 (Hilliges) in view of US20170334568A1 (Luo)  and Tokumo further in view of US 20160173740 A1 (Corby).
2, 10. While Hilliges does not explicitly disclose, Hilliges in view of Luo further in view of Corby teaches Positioning system according to claim 1, characterized in that the mobile terminals is further configured to receive dimension data from an external source (Corby Fig. 1: remote server 800; ¶53, 68 e.g. “Vehicle dimensions may be identified or determined via a database with stored vehicle dimensions, or in real-time via embodiments of the disclosure”).
It would have been obvious to one of ordinary skill in the art to modify Hilliges in view of Luo to have the dimensions received in real time from other sources such as online databases as for example taught by Corby because doing so would provide consistent and real time access to the required and accurate data and provides flexibility and ease of retrieval.
3, 11. Hilliges in view of Luo further in view of Corby teaches Positioning system according to claim 2, characterized in that the mobile terminal is configured to receive the dimension data by means of a wireless interface of the mobile terminal (Hilliges ¶43 “This connection may be a physical wired connection or may use wireless communications.”).
4, 12. Hilliges in view of Luo further in view of Corby teaches Positioning system according to claim 2, characterized in that the mobile terminal is configured to receive the dimension data by an Internet connection (Hilliges ¶43 “In some examples the mobile environment capture device 300 is connected indirectly to the 3D environment modeling system 328 over one or more communications networks such as the internet.”).
Claim(s) 5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20140184749A1 (Hilliges) in view of US20170334568A1 (Luo)  and Tokumo further in view of US 20160173740 A1 (Corby) further in view of US20140018195A1 (Meadows).
5, 13. Hilliges in view of Luo further in view of Corby teaches Positioning system according to claim 2, characterized in that the mobile terminals comprises optical reading means to read an optical data code representing the dimension data (Corby ¶90, 92 note e.g. “The communication interfaces may utilize … optical, or other signals to exchange data” and “optical media”), 
While Hilliges not explicitly disclosing, Hilliges in view of Luo further in view of Corby further in view of Meadows teaches
and decryption means to decrypt the optical data code (Meadows ¶411-413).
It would have been obvious to one of ordinary skill in the art to modify Hilliges in view of Luo to have the dimensions received using optical signals as for example taught by Corby because doing so is common and well known and may provide more reliable and high speed data transmission.
It would have been obvious to one of ordinary skill in the art to modify Hilliges in view of Luo further in view of Corby to have the signals encrypted and decrypted because doing so may increase security and reliability of operation.
Claim(s) 7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20140184749A1 (Hilliges) in view of US20170334568A1 (Luo) and Tokumo further in view of US20160117902A1 (Baillargeon).
7, 15. While Hilliges not explicitly disclosing, Hilliges in view of Luo further in view of Baillargeon teaches Positioning system according to claim 1, characterized in that the dimension data comprise load limit data indicating a maximum load of the aerial device related to a position of the aerial device, and the display is further configured to display load limits related to the represented position and/or position range of the aerial device (Baillargeon ¶14, 21).
It would have been obvious to one of ordinary skill in the art to combine the teachings Hilliges in view of Luo to use the imaging device for determining the environment of the aerial lift of Baillargeon and to receive the load limit to factor in the simulation because doing so may provide an environment for monitoring and enhancing the safety of the operation and to display a load limit or operation limit using the display as taught by for example Hilliges is well known and routine in the art and may provide more information for a device operator hence better operation.

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argument regarding Hillnges being silent regarding storing the physical dimension is not persuasive, Hillinges teaches creating 3D map using the depth images which means that distances and range parameters are calculated and stored at least in to 3d map.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645